Citation Nr: 1713841	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-45 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected internal derangement of the left based on limitation of motion.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected internal derangement of the left knee based on lateral instability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1982 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was granted for internal derangement of the left knee in an August 2009 Board decision.  In a September 2009 rating action, the RO implemented the grant of service connection and assigned a 10 percent rating for painful limitation of motion, effective from July 22, 2003.  The Veteran appealed the assigned rating.  

In a May 2014 decision, the Board granted a separate 20 percent rating for instability of the left knee for the entire period on appeal.  The Board remanded the issues of entitlement to a rating in excess of 10 percent for other functional impairment of the left knee (based on limitation of motion); entitlement to a separate evaluation in excess of 20 percent for left knee instability; and entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for higher ratings for the left knee, the Veteran was examined by VA post May 2014 remand in February 2016, in compliance with the Board's remand directives.  Range of motion studies were conducted which showed limitation of motion on flexion; however, it does not appear that the range of motion studies were performed in both active and passive motion.  The Veteran has also reported pain.  Pain on weight bearing was noted not to be present, but pain on non-weight bearing was not assessed.  The Court recently issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  In light of the foregoing, the Veteran must be afforded another VA examination(s) which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing, for the left knee.  Since a new examination must be conducted, lateral instability and subluxation should also be assessed.

The Board notes that regarding the issue of a TDIU, the VA examiner indicated that the Veteran was unemployable due to his left knee disabilities.  However, he does not currently meet the schedular criteria for a TDIU.  The combined schedular rating may be impacted by the development requested above; thus the higher rating issues should be resolved prior to a determination on a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left knee disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knee disabilities.  The DBQ should be filled out completely as relevant.

The examiner should specifically test for lateral instability and subluxation, indicating if there is moderate recurrent lateral instability and subluxation or severe recurrent lateral instability and subluxation.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The left knee findings should also be compared to right knee findings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims for higher left knee ratings on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

4.  In the event that the schedular rating is not met for a TDIU following the readjudication of the higher rating claims, the AOJ should refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration, with consideration of the report of the February 2016 examiner.  

5.  Then, readjudicate the claim for a TDIU in light of all of the evidence of record.  If this issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

